FRIEDMAN, Judge,
dissenting.
Unlike the Majority, I believe that, with respect to the alleged discriminatory hiring of Louise Brennen (Brennen), the Advocates for African American Students (Advocates) meet all three requirements for standing set forth in Wm. Penn Parking Garage v. Pittsburgh, 464 Pa. 168, 346 A.2d 269 (1975); that is, they have a substantial, direct and immediate interest in the subject matter of the litigation. Therefore, I respectfully dissent.
Here, Advocates are parents of students within the School District. As parents, they have a substantial interest in the personal and academic development of their minor children, which is distinct from the abstract interest of all citizens in the educational system. Moreover, because Advocates’ children are also “minority” students, and because the superintendent of the School District is supposed to be an advocate for “minority” students, Advocates also have a considerable interest in the selection of the person hired to be the superintendent.1 In this instance, Advocates allege that the School District hired a superintendent who lacks the stated qualifications for the position; that a member of the School Board made racial remarks concerning a more highly qualified African American candidate prior to the vote; and that other members of the School Board voted against the African American candidate out of fear that, in her role as advocate for “minority” students, she would try to eliminate existing discriminatory educational practices which have harmed African American students.2 If these allegations are true, I have no doubt that Advocates’ substantial interest in the education of their children has been directly, immediately and adversely affected by the School Board’s hiring decision. Thus, I would conclude that, under Wm. Penn Parking, Advocates have standing to challenge the hiring of Brennen as superintendent of the School District.
Advocates also have standing under section 7 of the Fair Education Act, 24 P.S. § 5007 (emphasis added), which provides:
Any aggrieved person or anyone representing the aggrieved person may ... file *1349with the commission a verified complaint ... which shall set forth the particulars [of the unfair educational practices.]
It is an “unfair educational practice” to discriminate against any student because of race, to aid in such discrimination or to attempt such discrimination either directly or indirectly. Sections 4(a)(3) and 4(b) of the Fair Education Act, 24 P.S. §§ 5004(a)(3) and 5004(b). Thus, the statute gives Advocates standing to challenge the hiring of the superintendent on behalf of students who have been victims of race discrimination. Indeed, if it is true that, in hiring Brennen, certain members of the School Board attempted to perpetuate existing discriminatory educational practices, then the School Board’s action was an “unfair educational practice” under the Fair Education Act.
Finally, section 9(a) of the Human Relations Act, 43 P.S. § 959(a) (emphasis added), also confers standing upon Advocates to challenge the School Board’s hiring of Brennen by providing that “[a]ny person claiming to be aggrieved by an alleged unlawful discriminatory practice may ... file with the Commission a verified complaint_” Here, Advocates claim to be aggrieved by the hiring of Brennen as superintendent because, as alleged, Brennen is not likely to try to end existing discriminatory educational practices which harm their children.3
For the foregoing reasons, I would affirm the Commission’s denial of the School Board’s motion to dismiss for lack of standing.
SMITH, J., joins in this dissent.

. The superintendent’s job is, inter alia, to design and implement innovative programs that have a positive impact on student learning in a diverse student population, to restructure academic programs to meet the changing needs of an urban school district, to promote the philosophy that all students can learn, to be an advocate for "minority" students, and to develop and implement multicultural programs that address the concerns of an urban community. (R.R. at 12a.)


. In particular, Advocates allege: (1) the superintendent position required at least five years experience as a deputy superintendent in an urban school district; the African American candidate had more than five years, but Brennen had only two years; (2) the preferred candidate was to have an earned doctorate in educational administration or a related field; the African American candidate had an earned doctorate, but Brennen did not; (3) the African American candidate met more of the other stated qualifications than Brennen; (4) William Larkin, a School Board member, stated sometime prior to casting his vote that he would not vote for the African American candidate because "she is Black ... and if she gets in, then the school district would turn Black ... we can’t have that -"; (5) other School Board members feared that the African American candidate, if hired as superintendent, would have exercised her authority to rectify the discriminatory educational practices which have caused harm to African American students within the School District. (R.R. at 2a-4a; Complaint, Nos. 3(A) and 3(F).)


. Even if Advocates lacked standing altogether, under section 9(a) of the Human Relations Act, the Commission may, upon its own initiative after being informed of a discriminatory practice, file its own complaint.